Exhibit 10.21
IEC Electronics Corp.


Summary of 2011 Long-Term Incentive Plan
 

--------------------------------------------------------------------------------



The purpose of the Company's Long-Term Incentive Plan ("LTIP") is to motivate
the Named Executive Officers and certain designated key employees (collectively,
the "Participants") to enhance the long-term value of the Company by providing
opportunities for the Participants to participate in stockholder gains and by
rewarding them for achieving a high level of corporate financial
performance.  The LTIP is also designed to help attract and retain talented
personnel with outstanding abilities and skills.  The LTIP is an equity-based
program and by using a mix of stock options and restricted stock, the Company is
enabling and encouraging the Participants to increase their ownership in the
Company.  The LTIP for fiscal 2011 was approved by the Compensation Committee at
its meeting on October 15, 2010 and by the Board of Directors at its meeting on
November 17, 2010.


The LTIP measures Company performance over a one-year fiscal period and the
equity award ("Equity Award") is paid out at the end of the fiscal period based
on the attainment of the pre-established performance goals ("Performance Goals")
in the fiscal period.  The Equity Award is paid out in stock options or in
restricted stock.


The Performance Goals established for fiscal 2011 are based on two metrics which
the Compensation Committee believes are key to the Company's long-term financial
success - Net Income Before Tax and Return on Sales.  Each Performance Goal is
weighted 50%.


If the target goal (the “Target Goal”) for a Performance Goal is achieved, the
dollar value of an award equal to a predetermined percentage (varying from
15%-60%) of the Participant’s base salary earned during the fiscal year will be
calculated for each Participant (the “Calculated Award”).  The number of shares
of restricted stock to be awarded as the Equity Target Award will be based upon
the value of the Participant’s Calculated Award divided by the average closing
price of the Company’s common stock, on the NYSE Amex for the 90 days prior to
October 1, 2011.  The incentive percentage of a Participant is based upon his or
her position within the Company.  Below the achievement of a threshold or
minimum corporate level of performance (“Plan Entry”), no Equity Awards will be
made.  If the Plan Entry performance level is achieved or exceeded, but the
Target Goal for a Performance Goal is not achieved, a pro rata Equity Award, but
less than the Equity Target Award, will be paid to each Participant.  If the
Target Goal for a Performance Goal is surpassed, Equity Awards will increase
depending on the percentage of the Target Goal for each of the Performance Goals
that is achieved.  However, no Equity Award to a Participant may exceed 200% of
the Equity Target Award.
 
 
 

--------------------------------------------------------------------------------

 


After the end of the fiscal year, the Compensation Committee will determine the
extent to which the Performance Goals have been achieved and approve the amount
of the Equity Award to be paid to each Participant.  In addition, based on an
evaluation of an individual Participant’s performance, the Chief Executive
Officer may recommend to the Compensation Committee that the Equity Award for
any individual Participant be modified by plus or minus up to 25%.  The
Compensation Committee may also recommend to the full Board that the Equity
Award for the Chief Executive Officer be modified by plus or minus up to
25%.  All modifications to an Equity Award must be approved by the Compensation
Committee.  In addition, any modification to the Equity Award for the Chief
Executive Officer must be approved by the Board of Directors.


All Equity Awards will be issued under the Company's 2001 Stock Option and
Incentive Plan (the "2001 Plan") or if no shares remain available under the 2001
Plan, Equity Awards will be issued under the Company's 2010 Omnibus Incentive
Compensation Plan (the "2010 Plan").  The Compensation Committee, in its sole
discretion, may pay the Equity Award in stock options or in restricted stock (or
in a combination thereof).  All Equity Awards shall be evidenced by an Award
Agreement in the manner set forth in the 2001 Plan or 2010 Plan, as the case may
be.  Equity Awards made in restricted stock will be subject to a five-year
period of restriction, during which period the restricted stock may not be sold
or otherwise transferred.  The restrictions will lapse and the shares will vest
as follows: one half (1/2) of the shares after four (4) years from the date the
restricted stock is granted and one half (1/2) of the shares after five (5)
years from the date the restricted stock is granted.  Equity Awards made in
stock options will similarly be subject to a five-year period of vesting.  If a
Participant's employment with the Company is terminated for any reason
whatsoever, other than death, disability, retirement or change in control,
before the expiration of the restrictive period and before the lapse of
restrictions or before the vesting of the stock options, the restricted
stock  or the unvested stock options will be deemed forfeited by the Participant
and will be returned to or cancelled by the Company.  The Award Agreements may
contain such other terms and conditions deemed appropriate by the Compensation
Committee.  Such provisions need not be uniform among all grants of stock
options or restricted stock or among all Participants.  The Compensation
Committee may, at its discretion, authorize the Company to pay or reimburse a
Participant the amount of any income taxes the Participant incurs with the award
of restricted stock.


Payment of any Equity Award to a Participant based upon the degree of attainment
of the applicable Performance Goals will be made within fifteen (15) days after
receipt by the Company of the audited financial statements for fiscal 2011.  In
order to receive an Equity Award, a Participant must be an employee of the
Company on the date such Equity Award is granted.  For purposes of the LTIP, the
grant date is the date on which the Compensation Committee approves the Equity
Awards for all Participants except the Chief Executive Officer, for whom the
grant date will be the date on which the Board approves the Equity Award.


The LTIP is based upon the organic growth of the Company.  If any acquisition is
made by the Company in fiscal 2011, the Compensation Committee will review the
impact of such acquisition and determine what changes, if any, should be made to
the LTIP.


 
- 2 -

--------------------------------------------------------------------------------

 